Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: The amendment filed October 25, 2021 amended the each of the independent claims to add the limitation that the at least one receiving portion strengthening member at least partially formed by a portion of the lower portion of the tabletop. Further all of the independent claims require a receiving portion that extends about an entire outer perimeter of the upper portion of the tabletop.
Leng discloses a tabletop with an upper portion, a lower portion, a sidewall and a strengthening member.  Leng does not disclose a receiving portion at least partially formed in the upper portion of the table top and extending about an entire outer perimeter of the upper portion.  Further, Leng discloses that the strengthening member is a separate element and not at least partially formed by a portion of the lower portion of the tabletop.  
Walker discloses a tabletop comprising an upper portion, a lower portion, a side wall, a receiving portion formed in the upper portion of the tabletop and extending about an entire perimeter of the upper portion.  Walker does not disclose a hollow interior portion or a strengthening member.
Mower discloses a table top comprising an upper portion, a lower portion and a sidewall.  Mower further discloses that the sidewall includes contouring, which creates a receiving portion.  However, Mower does not disclose a strengthening member contacting an inner surface of the receiving portion.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L ENGLE whose telephone number is (571)272-6660. The examiner can normally be reached Monday- Friday 7:30 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PATRICIA L ENGLE/
Patent Reexamination Specialist
Art Unit 3993



Conferees: /CSW/ /E.D.L/                              SPRS, Art Unit 3993